 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    RONALD TIMBERLAND,                                      1:16-cv-00922 LJO-GSA (PC)

12                        Plaintiff,
                                                              ORDER DENYING MOTION FOR
13            v.                                              APPOINTMENT OF COUNSEL

14    G. MASCARENAS, et al.,                                  (Document# 38)

15                        Defendants.
16

17           On January 28, 2019, plaintiff filed a motion seeking the appointment of counsel.

18   Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v. Rowland,

19   113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to represent

20   plaintiff pursuant to 28 U.S.C. ' 1915(e)(1). Mallard v. United States District Court for the

21   Southern District of Iowa, 490 U.S. 296, 298, 109 S.Ct. 1814, 1816 (1989). However, in certain

22   exceptional circumstances the court may request the voluntary assistance of counsel pursuant to

23   section 1915(e)(1). Rand, 113 F.3d at 1525.

24           Without a reasonable method of securing and compensating counsel, the court will seek

25   volunteer counsel only in the most serious and exceptional cases. In determining whether

26   Aexceptional circumstances exist, the district court must evaluate both the likelihood of success

27   of the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

28   complexity of the legal issues involved.@ Id. (internal quotation marks and citations omitted).

                                                          1
 1          In the present case, Plaintiff argues that he is unable to afford counsel, has limited access to

 2   the law library, and has very limited knowledge of the law. Plaintiff is currently serving a 17 month

 3   term in the Security Housing Unit. After his SHU term is over, he expects to be transferred and

 4   will lack access to his property for up to a period of 1 to 2 months. Plaintiff also states that he

 5   suffers from dyslexia and a seizure disorder.

 6          These conditions alone do not make Plaintiff’s case exceptional. While the court has found

 7   that “Plaintiff states a cognizable claim against defendant Mascarenas for failure to protect him under

 8   the Eighth Amendment,” this finding is not a determination that Plaintiff is likely to succeed on the

 9   merits. (ECF No. 28 at 13:12-13.) Plaintiff’s Eighth Amendment failure-to-protect claims do not

10   appear complex, and based on a review of the record in this case, it appears that Plaintiff can

11   adequately articulate his claims.      Thus, the court does not find the required exceptional

12   circumstances, and Plaintiff’s motion shall be denied without prejudice to renewal of the motion at

13   a later stage of the proceedings.

14          For the foregoing reasons, Plaintiff=s motion for the appointment of counsel is HEREBY

15   DENIED, without prejudice.

16
     IT IS SO ORDERED.
17

18      Dated:     February 14, 2019                                /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28

                                                        2
